Exhibit 10.60



 

WESTPOINT STEVENS INC.


WELFARE BENEFITS PLAN



Effective January 1, 2003





 

WESTPOINT STEVENS INC.
WELFARE BENEFITS PLAN



          WestPoint Stevens Inc. (the "Company") hereby amends and restates the
WestPoint Stevens Inc. Welfare Benefits Plan (the "Plan") effective as of
January 1, 2003.


STATEMENT OF PURPOSE

          The purpose of the Plan is to provide welfare benefits for certain
employees and retired employees of the Company and other entities that adopt the
Plan ("Participating Companies"), and, in accordance with the dependent coverage
provisions of the Plan, for their spouses and certain of their dependents.

          It is intended that the Plan shall be in full compliance with the
provisions of the Employee Retirement Income Security Act of 1974, as amended,
and the Internal Revenue Code of 1986, as amended, as applicable to employee
welfare benefit plans. The Company furnishes summaries to each participating
eligible employee and eligible retired employee, setting forth the essential
features of the benefits and to whom benefits are payable.


STATEMENT OF PLAN TERMS

          NOW, THEREFORE, the Company hereby sets forth the terms of the Plan as
follows:



 



 

 

TABLE OF CONTENTS



   

Page

     



ARTICLE I - DEFINITIONS

1







1.1

Affiliate

1

1.2

Benefit Option

1

1.3

Board

1

1.4

Claims Administrator

1

1.5

Code

1

1.6

Committee

1

1.7

Company

1

1.8

Covered Person

1

1.9

Dependent

1

1.10

Effective Date

1

1.11

Employee

1

1.12

ERISA

2

1.13

Participating Company

2

1.14

Plan

2

1.15

Plan Year

2

1.16

Schedules or Schedules of Benefits

2

1.17

Summary Plan Description

2

     



ARTICLE II - SUMMARY PLAN DESCRIPTIONS

3







2.1

Benefits

3

2.2

Eligibility

3

     



ARTICLE III - REVIEW PROCEDURE

4







3.1

Claims Procedure

4

3.2

Review Procedure

4

     



ARTICLE IV - SUBROGATION AND ASSIGNMENT

5







4.1

Subrogation Requirements

5

4.2

Amount of Recovery

6

4.3

Lien

7

4.4

Failure to Act

7

4.5

Covered Person's Cooperation

7

     



ARTICLE V - ADMINISTRATION

8







5.1

Company

8

5.2

Powers and Duties of the Company

8

5.3

Company Actions

9

5.4

Delegation of Duties

9

5.5

Plan Records

9

5.6

Board of Directors or Committee Expenses

9



i





 

 

5.7

Indemnification

10

5.8

Named Fiduciaries

10

     



ARTICLE VI- GENERAL PROVISIONS

11







6.1

Payment to Minors and Incompetents

11

6.2

Plan Not a Contract of Employment

11

6.3

Amendment or Discontinuance of the Plan

11

6.4

Adoption of the Plan by a Participating Company

12

6.5

Reliance

13

6.6

Headings

13

6.7

Governing Law

13

6.8

Gender and Number

13

6.9

Severability

13

6.10

Nondiscrimination

13

     



ARTICLE VII - HIPAA PRIVACY COMPLIANCE

14







7.1

Introduction

14

7.2

Permitted Disclosure of Enrollment/Disenrollment Information

14

7.3

Permitted Uses and Disclosure of Summary Health Information

14

7.4

Permitted and Required Uses and Disclosure of Protected Health Information for
Plan Administrative Purposes


15

7.5

Plan Conditions of Disclosure for Administration Purposes

15

7.6

Adequate Separation Between Plan and Plan Sponsor

16

7.7

Certification of Plan Sponsor

16



 

 

 

 

 

 

ii

 



 

ARTICLE I

DEFINITIONS


          The following words and phrases, when used with an initial capital
letter, shall have the meanings set forth below unless the context clearly
indicates otherwise. Additional definitions are included in the Summary Plan
Descriptions.

          1.1         Affiliate means any entity that is required to be
aggregated with the Company pursuant to Code Sections 414(b), (c), (m) or (o).

          1.2         Benefit Option means each type of welfare benefit provided
under this Plan as described from time to time in Appendix B and the related
Summary Plan Descriptions. To the extent the terms of any Benefit Option
conflict with the terms of this document, the terms of this document shall
control.

          1.3         Board means the board of directors of the Company.

          1.4         Claims Administrator means the person or entity providing,
to the extent delegated and in connection with the operation of the Plan and the
payment of claims, administrative services to the Company.

          1.5         Code means the Internal Revenue Code of 1986, as amended.

          1.6         Committee means the Benefits Committee of the Company, as
described in Article V. The Company has designated that the Committee perform
various plan administration duties on its behalf.

          1.7         Company means WestPoint Stevens Inc. and its successors
that adopt the Plan. The Company shall be the "plan administrator" for purposes
of ERISA Section 3(16)(A).

          1.8         Covered Person means any Employee or Dependent who is
eligible to participate in the Plan and who has commenced participation and is
covered under the Plan.

          1.9         Dependent means the individuals eligible to participate in
the Plan in accordance with the Summary Plan Descriptions. With respect to
coverage under the group health plan, a Dependent shall include a former spouse
of an Employee, to the extent required in a court decree pursuant to state law
providing for continued health coverage to former spouses.



1





 

          1.10         Effective Date means January 1, 2003, the effective date
of the Plan.

          1.11         Employee means a person who receives remuneration for
performing services for a Participating Company in the conduct of the
Participating Company's regular business and who is classified by the
Participating Company, pursuant to its regular administrative practices, as a
common law employee. The term "Employee" shall also mean, with respect to
certain welfare benefits provided under the Plan, a person who receives
remuneration during a severance period pursuant to a severance plan or policy
maintained by the Participating Company. Unless expressly required by the
Summary Plan Description, the term "Employee" shall exclude any individual
classified by a Participating Company, pursuant to its regular administrative
practices, as a seasonal, leased or temporary employee or as an independent
contractor, regardless of whether such classification is in error. To the extent
a Summary Plan Description provides coverage to retired employees, the term
"Employee" shall include a retired Employee who meets the criteria for retiree
coverage under the Summary Plan Description.

          1.12         ERISA means the Employee Retirement Income Security Act
of 1974, as amended.

          1.13         Participating Company means the Company and any Affiliate
or other related company that participates in the Plan and is designated by the
Committee as a Participating Company in Appendix A hereto in accordance with
Section 6.4.

          1.14         Plan means, collectively, the WestPoint Stevens Inc.
Welfare Benefits Plan as set forth herein, and the Summary Plan Descriptions and
other related documents.

          1.15         Plan Year means the calendar year.

          1.16         Schedules or Schedules of Benefits means the schedules
set forth in the Summary Plan Descriptions and other related documents such as
insurance contracts describing the welfare benefits provided under the Plan,
which schedules are incorporated by reference into the Plan.

          1.17         Summary Plan Description means, collectively, the
summaries which, together with the Schedules, describe the welfare benefits
available under the Plan. Together, the Summary Plan Description and the
Schedules applicable to each benefit available under the Plan constitute the
"summary plan description" as defined in ERISA Section 102 for that welfare
benefit. The Summary Plan Descriptions are incorporated by reference into the
Plan.



2





 

 

ARTICLE II

SUMMARY PLAN DESCRIPTIONS


          2.1         Benefits.  The Benefit Options provided under the Plan are
set forth on Appendix B hereto. The types and amounts of benefits available, the
requirements for participation, and the other terms and conditions of the
coverage and benefits provided by each Benefit Option are set forth in the
Summary Plan Description applicable to that Benefit Option. The terms of such
Benefit Options and their corresponding underlying Summary Plan Descriptions and
insurance contracts are hereby incorporated by reference into this Plan to the
extent they are consistent with the Plan.

          2.2         Eligibility.  An Employee and his Dependents shall be
eligible to participate in a Benefit Option provided under the Plan in
accordance with the terms of the Summary Plan Description applicable to that
welfare benefit.




3





 

 

ARTICLE III

REVIEW PROCEDURE


          3.1         Claims Procedure.  If there is no claims procedure under a
Benefit Option, the following shall apply: The Claims Administrator will process
all claims for benefits in a timely manner (generally within one month) after
receipt by the Claims Administrator. If necessary, and if the claimant is
notified of the extension, the Claims Administrator may take an additional
90 days to review a claim for benefits. If the request for benefits is denied in
whole or in part, the Claims Administrator shall notify the claimant in writing
setting forth, in a manner calculated to be understood by the claimant, the
specific reasons for denial; specific reference to the pertinent provisions of
the Plan, the election form or other applicable documents upon which the denial
is based; a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and an explanation of the provisions for review of the
claim. If no decision is furnished as described above, the claim shall be deemed
denied and the claimant may appeal the claim as described below.

          3.2         Review Procedure.  Any Participant believing that the
Claims Administrator has failed to follow the Participant's elections in
accordance with the Participant's election form or that a benefit to which he is
entitled under the Plan has been improperly denied may file an appeal in writing
with the Committee within 60 days after receipt of the notice denying the claim.
A claimant who submits a timely written application for review shall be entitled
to review any and all documents in possession of the Committee relevant to the
claim and may submit issues and comments to the Committee in writing. Not later
than 60 days (120 days if special circumstances exist) after receipt of a
written application for review, the Committee shall give the claimant written
notice of the decision on review, which written notice shall set forth, in a
manner calculated to be understood by the claimant, specific reasons for its
decision and specific references to the pertinent provisions of the Plan, the
election form or other applicable documents.



 

4





 

ARTICLE IV

SUBROGATION AND ASSIGNMENT


          4.1         Subrogation Requirements.  Notwithstanding anything to the
contrary contained in the Plan, the Plan is not obligated to pay, and shall be
entitled to recover, any benefits payable or paid as a result of covered
expenses incurred or to be incurred by a Covered Person as a result of the act
or omission of a third party (person or entity). In the event that a Covered
Person receives any benefits arising out of any loss, injury or illness
(hereinafter, the "Injury") for which the Covered Person has asserted or may
assert any claim or right to recovery ("Third Party Claim") against any third
party or parties (including any insurer(s)), then any payment or payments by the
Plan for such benefits shall be made on the condition and with the agreement and
understanding that the Plan shall be reimbursed by the Covered Person to the
extent of, but not exceeding, the amount or amounts received by the Covered
Person (hereinafter, the "Recovery") from such third party or parties or their
insurer(s) (the "Responsible Party"), whether by way of settlement or in
satisfaction of any judgment or judgments or otherwise.

          As security for all amounts due the Plan under this section, the Plan
shall be subrogated to all of the claims, demands, actions, and rights of
recovery of the Covered Person against the Responsible Party or his, her, its,
or their insurers to the extent of any and all payments made or to be made under
this Plan.

          Prior to the payment of benefits under this Plan to a Covered Person
or assignee of a Covered Person for any Injury for which a third party is or may
be liable in whole or part, the Covered Person or assignee or both may be
required to execute a written subrogation and reimbursement agreement in form
and substance satisfactory to the Plan acknowledging the Plan's subrogation
interest, agreeing to repay any claims paid by the Plan, pledging and assigning
any Recovery as security for repayment of any claims paid by the Plan, and to
the extent provided herein, assigning all Third Party Claims of the Covered
Person against the Responsible Party or his, her, its, or their insurer(s);
provided, however, that a Covered Person's failure or refusal to sign any such
agreement shall in no way impair, waive, or modify the Plan's subrogation and
reimbursement rights hereunder. The Covered Person shall execute and deliver any
other instruments and documents requested by the Plan and shall do whatever else
the Plan shall deem necessary to protect the Plan's rights. The Covered Person
shall take no action to prejudice the Plan's rights to such reimbursement and
subrogation. The Plan may withhold any benefits to which the Covered Person is
entitled until the Covered Person executes and delivers any such instruments and
documents requested by the Plan.

          The Covered Person must notify the Plan in writing within five days of
the commencement of any proceeding relating to any Third Party Claim and submit
a copy of the complaint or other pleadings filed in the Third Party Claim.

          The Covered Person must notify the Plan within two business days of
any Recovery or settlement.



 

5





 

          4.2         Amount of Recovery.  The Plan's right to recover shall
apply to an amount equal to the smaller of:

 

           (a)       the benefits actually paid or to be paid under the Plan for
reimbursement of covered expenses incurred or to be incurred relating to the
Injury, or







 

           (b)       the Recovery.

           The Covered Person must reimburse the Plan starting with the first
dollar that the Covered Person receives from or on behalf of the Responsible
Party, no matter whether the Recovery is designated as actual or punitive
damages, costs or expenses, medical expenses, pain and suffering, lost wages,
workers' compensation, disability payments, loss of consortium, loss of work
payments, emotional distress, or otherwise, and continue to reimburse the Plan
until all benefits and covered expenses related to the Injury are reimbursed or
the full amount of the Recovery is paid to the Plan, whichever occurs first.

          The Plan has the right to first recovery, and the "make whole"
doctrine is not applicable to the Plan's subrogation and reimbursement rights.
The Plan has the right of first reimbursement for all benefits paid related to
the Injury, such first reimbursement to be paid out of any Recovery the Covered
Person is able to obtain, even if the Covered Person has not been fully
compensated for the Injury.

          If it becomes necessary for the Covered Person to retain an attorney
in order to obtain a Recovery or recover benefits paid by the Plan as a result
of the Injury, the amount to be reimbursed to the Plan may be reduced by the
Plan's pro rata share of those reasonable attorneys' fees and expenses, such pro
rata share to be calculated by multiplying the total attorneys' fees and
expenses actually incurred by the Covered Person in obtaining the Recovery by
the Plan's gross reimbursement (before considering any party's attorneys' fees
or expenses) divided by the total gross Recovery (before considering any party's
attorneys' fees or expenses).

          If the Covered Person fails to repay the Plan from any Recovery or
otherwise violates the terms of this article, then the Covered Person is liable
in addition to all amounts outlined herein for all costs of collection of the
Plan, including the Plan's attorneys' fees and expenses. As a means of
collecting the amounts owed hereunder, the Plan may, in addition to any other
means allowed by law, set-off future benefits to the Covered Individual or
lessen the reduction allowed by the Plan for the Covered Person's attorneys'
fees and expenses incurred in obtaining the Recovery. However, this section does
not limit the Plan's right to collect its attorneys' fees and expenses and is
cumulative with all other rights the Plan may have to collect its attorneys'
fees and expenses.



6





 

          4.3         Lien.  The Plan shall have a lien against any Recovery and
against future health benefits due under the Plan in the amount of any claims
paid relating to the Injury plus all costs of collection (if any) due the Plan.
If the Covered Person fails to repay the Plan from any Recovery, the Plan may,
in addition to any other means allowed by law, set-off future benefits to the
Covered Person and deduct all amounts due the Plan from past, present or future
claims otherwise payable under the Plan.

          4.4         Failure to Act.  If the Covered Person fails within a
reasonable time to take action against a Responsible Party to recover damages,
the Plan may (but is not required to) commence proceedings directly against the
Responsible Party based upon the Covered Person's claim assignment. Provided,
however, that the Plan's failure to act shall under no circumstances be deemed a
waiver or discharge of the lien described above or of the subrogation and
reimbursement rights stated herein.

          4.5         Covered Person's Cooperation.  The Covered Person shall
cooperate fully with the Plan in asserting claims against a Responsible Party
and in providing information concerning such claims immediately upon request of
the Plan. Such cooperation shall include (but not be limited to), where
requested, the filing of a suit by the Covered Person against a Responsible
Party and the giving of testimony in any action filed by the Plan. If a Covered
Person fails or refuses to cooperate in the assertion of claims against a
Responsible Party, the Plan may deny payment of future claims and treat prior
claims paid as overpayments.



7





 

 

ARTICLE V

ADMINISTRATION




          5.1         Company.



 

            (a)        Except as provided in Section 5.8 with respect to insured
Benefit Options, the operation and administration of the Plan, the exclusive
power and discretion to interpret the Plan, and the responsibility for carrying
out the Plan's provisions are vested in the Company and its delegates. The
Company shall establish rules for administration of the Plan and transaction of
its business; provided, a majority of the members of the Board at any time will
constitute a quorum for the transaction of business and all resolutions or other
actions taken by the Board will be by vote of a majority of those present at a
meeting of the Board; or without a meeting by instrument in writing signed by a
majority of the members of the Board.

          5.2         Powers and Duties of the Company.  In addition to powers
and duties otherwise stated in the Plan, the Company and its designees shall
have such duties and power as may be necessary to discharge its responsibilities
under the Plan, including, but not limited to, the following:

 

            (a)        To establish and enforce such written rules, regulations
and procedures as it shall deem necessary or proper for the efficient operation
and administration of the Plan;





 

            (b)        To interpret and construe, in its sole discretion, the
Plan, and to decide all questions of eligibility of any person to participate in
the Plan or to receive benefits under it, and its interpretation thereof in good
faith shall be final and conclusive;





 

            (c)        To determine, in its sole discretion, the amount, manner
and time of payment of benefits which shall be payable to any Covered Person, in
accordance with the provisions of the Plan, and to determine the person or
persons to whom such benefits shall be paid;





 

            (d)        To authorize the payment of benefits and reasonable
expenses for administering the Plan;





 

            (e)        To prescribe written procedures to be followed in filing
applications for benefits;





 

            (f)        To prepare and distribute, in such manner as the Company
determines to be appropriate and consistent with applicable law, information
describing or explaining the Plan;





 

            (g)        To decide all questions concerning the Plan;



 

8





 

 

            (h)        To furnish the Participating Company, upon request, and
government agencies as required, such reports with respect to the administration
of the Plan as are reasonable and appropriate; and





 

            (i)       To delegate its powers and duties pursuant to Section 5.4.

In the exercise of all of its functions, the Company shall act in an impartial
and nondiscriminatory manner.

          5.3         Company Actions.  The decisions of the Company as to
interpretation and application of the Plan shall be final. A written
certification of acts and directives of the Company with regard to the Plan
shall constitute complete proof to third parties dealing with the Company of the
authenticity of such acts and directives.

          5.4         Delegation of Duties.  For purposes of operation and
administration of the Plan, the Company may:



 

            (a)        Appoint one or more other committees, or subcommittees
whose members need not be members of the Board, and determine their powers;





 

            (b)       Employ legal or other counsel and agents;





 

            (c)       Obtain clerical, accounting, claims administration and
actuarial assistance;





 

            (d)       Authorize one or more Board of Director or Committee
members or any agent to execute or to deliver any written instructions,
requisitions, orders, notices or any other instruments, or to make payments on
its behalf;





 

            (e)       Allocate its fiduciary responsibilities among the members
of the Board or the members of the Committee; and





 

            (f)       Delegate its fiduciary responsibilities to persons other
than members of the Board or the Committee.

          The Company has delegated certain plan administration duties to the
Committee.

          5.5         Plan Records.  The Company shall maintain appropriate
accounts and records relating to the operation and administration of the Plan
and shall keep records of all allocations and delegations of fiduciary
responsibilities that the Company makes, including terminations and
modifications of such allocations and delegations.

          5.6         Board of Director or Committee Expenses.  Any expenses
incurred by the Company or the Committee in the performance of its duties shall
be paid by the Participating Company.



9





          5.7         Indemnification.

 

            (a)        The Company shall indemnify each Board of Director or
Committee member or former member, and each other person who is or was an
Employee and who is or was carrying out such responsibilities pursuant to a
delegation of fiduciary responsibilities by the Company, against costs, expenses
and liabilities, including attorneys' fees, incurred in connection with any
action, suit or proceeding instituted against him because of any act or omission
by him as a Board of Director or Committee member or as such other person who is
or was an Employee and who is or was carrying out fiduciary responsibilities
duly delegated to him by the Company, with the exception of acts constituting
gross negligence or willful misconduct.





 

            (b)       Promptly after receipt by an indemnified party under this
Section 5.7 of notice of the commencement of any action, such indemnified party
shall notify the Company of the commencement thereof.





 

            (c)       The Plan or the Company or both may purchase insurance to
cover liability or losses occurring by reason of the act or omission of a
fiduciary or the Claims Administrator.

          5.8         Named Fiduciaries.  The Company shall be the "named
fiduciaries" of the Plan, as described in ERISA Section 402, and as such shall
have authority to control and manage the operation and administration of the
Plan; provided, that to the extent benefits under a particular Benefit Option
are fully insured, the insurance company, issuing such contract, and not the
Company, will be the "named fiduciary" and Claims Administrator responsible for
administering and controlling such Benefit Option with all the power and
discretion accorded to the Company under this Article to carry out its
responsibilities.



 

10





 

ARTICLE VI

GENERAL PROVISIONS


          6.1         Payment to Minors and Incompetents.  If the Company or its
designee receives evidence satisfactory to it that a Covered Person entitled to
receive any benefit under the Plan is, at the time when such benefit becomes
payable, a minor, or is physically or mentally incompetent to receive such
benefit and to give a valid release therefor, and that another person or an
institution is then maintaining or has custody of such individual, and that no
guardian, committee or other representative of the estate of such individual,
shall have been duly appointed, the Company or its designee may authorize
payment of such benefit otherwise payable, to such other person or institution,
and the release of such person or institution shall be a valid and complete
discharge for the payment of such benefit.

          6.2         Plan Not a Contract of Employment.  The Plan shall not be
deemed to constitute a contract between the Participating Company and any
Employee. Nothing in the Plan shall give any Employee the right to be retained
in the employ of the Participating Company; all Employees shall remain subject
to discharge, discipline or layoff to the same extent as if the Plan had not
been put into effect.

          6.3         Amendment or Discontinuance of the Plan.

 

            (a)        Amendment.  The Company reserves the right to amend the
Plan, at any time and from time to time, by action of the Board, or if the Board
so delegates, by action of the Committee. Any action by the Board or the
Committee may be retroactive or prospective; provided, no amendment,
modification or other change shall alter the terms of the Plan as applied to any
claim incurred prior to the date of such amendment, modification or other
change.





 

            (b)       Action in Writing.  Any action taken by the Board or the
Committee under the Plan shall be reflected in writing and executed by any
person or persons duly authorized to take such action.





 

            (c)       Discontinuance.  The Company reserves the right to
discontinue the Plan at any time by action of the Board effective as of the date
specified by the Board. In the event of the Plan's termination, the Company
shall have no obligation under the Plan beyond paying the claims incurred (so
long as such claims are filed within 90 days of the date the Plan is terminated)
and expenses of the Plan incurred through the 90-day period in which claims may
be filed.





 

            (d)       Construction.  Nothing in the Plan, or any other document
describing, interpreting or relating to the Plan shall be construed to provide
vested, nonforfeitable, nonterminable or nonchangeable benefits or rights
thereto. No communication, written or oral, may modify, supersede or void the
written terms of the Plan unless such communication



 

11





 

 

constitutes a valid amendment of the Plan executed by the Board or the
Committee, as applicable.

          6.4         Adoption of the Plan by a Participating Company.

 

            (a)        Procedures for Adoption.  In addition to the Affiliates
or other entities listed on Appendix A, who are Participating Companies as of
the Effective Date, any other Affiliate or other entity may become a
Participating Company and commence participation in the Plan, subject to the
provisions of this subsection. In order for a company to become a Participating
Company, the Committee must designate the company as a Participating Company and
specify the effective date of such designation. The Committee also may specify
such terms and conditions pertaining to the adoption of the Plan by the company
as the Committee deems appropriate. The name of each company adopting the Plan,
along with the effective date of its adoption, shall be recorded on Appendix A
hereto, which shall be appropriately modified each time a Participating Company
is added or deleted.



 



 

            (b)       Authority under Plan.  As long as a company's designation
as a Participating Company remains in effect, the company shall be bound by, and
subject to, all provisions of the Plan. The exclusive authority to amend the
Plan shall be vested in the Board or Committee, and no other Participating
Company shall have the right to amend the Plan. Any amendment to the Plan
adopted by the Board or Committee shall be binding upon every Participating
Company without further action by such Participating Company.





 

            (c)       Procedure for Withdrawal from or Termination of
Participation.  The Committee may terminate the designation of a Participating
Company by giving 60 days notice to the Participating Company. A Participating
Company may withdraw from participation in the Plan, provided such action is
communicated in writing to the Committee 60 days in advance of the termination
(unless a shorter notice shall be agreed to by the Board). The withdrawal of a
Participating Company, and the termination of coverage of its Employees under
the Plan, shall be effective as of the date set forth in the notice of
withdrawal (unless the Committee requires a different effective date).





 

            (d)       Effect of Withdrawal from Plan.  Any Participating Company
which ceases to be a Participating Company shall be liable for all costs and
liabilities (whether imposed under the terms of the Plan, the Code or ERISA)
accrued through the effective date of its withdrawal or termination, including
such liabilities for incurred but unreported claims as the Committee may
establish. Such claims must be submitted within 90 days of the date the
Participating Company withdraws from the Plan. The withdrawing Participating
Company will be liable for any expenses of the Plan relating to the payment of
claims submitted through such 90-day period.





 

            (e)       Automatic Withdrawal.  A Participating Company's
participation will automatically cease in any self-insured benefit option if its
participation would create a multiple employer welfare arrangement.



 

12





 

          6.5         Reliance.  The Company, its officers and directors, the
Committee and each Participating Company, their officers and directors, and
employee fiduciaries of the Plan may rely on tables, valuations, certificates,
opinions and reports which are furnished by an actuary, accountant, insurance
company, counsel or other expert who shall be employed or engaged by the Company
or the Committee and shall be indemnified and held harmless for acting, or for
failing to act, in reliance thereon.

          6.6         Headings.  The titles in the Plan are inserted for
convenience of reference, constitute no part of the Plan, and are not to be
considered in the construction hereof.

          6.7         Governing Law.  The Plan and all provisions thereof shall
be governed by the laws of the United States, including ERISA. To the extent
that ERISA or other federal law shall not be held to have preempted local law,
the Plan shall be governed by the laws of the State of Georgia.

          6.8         Gender and Number.  Unless otherwise indicated, the
masculine pronoun as used herein shall include the feminine pronoun, or vice
versa, and the singular shall include the plural whenever such construction is
appropriate.

          6.9         Severability.  In case any provision of the Plan is held
invalid or illegal for any reason, such invalidity or illegality shall not
affect the remaining provisions of the Plan, and this instrument shall be
construed and enforced as if such invalid or illegal provision had never been
incorporated herein.

          6.10         Nondiscrimination.  If the Company determines that the
Plan may fail to satisfy for such Plan Year any nondiscrimination or other
requirement imposed by the Code or any limitation on benefits provided
thereunder the respect to "highly compensated employees" or "key employees," as
defined in Code Sections 414(q) and 416(i)(1), respectively, the Company shall
take any action it deems appropriate, under rules uniformly applicable to
similarly situated Participants, to comply with the requirement or limitation.
Such action may include, without limitation, modifying the elections by highly
compensated employees or key employees with or without their consent.



 

13





 

ARTICLE VII

HIPAA PRIVACY COMPLIANCE


          7.1         Introduction.

 

            (a)        The Health Insurance Portability and Accountability Act
of 1996 (HIPAA) and its implementing regulations restrict the Company's ability
to use and disclose Protected Health Information ("PHI") only for Benefit
Options of the Plan that provide health benefits. This Article VII applies only
to these specific Benefit Options. The following HIPAA definition of PHI applies
to this Article:





 

            "Protected Health Information" means information that is created or
received by the Plan and relates to the past, present, or future physical or
mental health or condition of a participant; the provision of health care to a
participant; or the past, present, or future payment for the provision of health
care to a participant; and that identifies the participant or for which there is
a reasonable basis to believe the information can be used to identify the
participant. Protected Health Information includes information of persons living
or deceased.

 





 

            (b)       The Company shall have access to PHI from the Benefit
Options of the Plan that provide health benefits only as permitted under this
Article or as otherwise required or permitted by HIPAA.

          7.2         Permitted Disclosure of Enrollment/Disenrollment
Information.  The Plan (or a health insurance issuer or HMO with respect to the
Plan) may disclose to the Company information on whether the individual is
participating in the Plan, or is enrolled in or has disenrolled from a health
insurance issuer or HMO offered by the Plan.

          7.3.          Permitted Uses and Disclosure of Summary Health
Information.  The Plan (or a health insurance issuer or HMO with respect to the
Plan) may disclose Summary Health Information to the Company, provided the
Company requests the Summary Health Information for the purpose of (a) obtaining
premium bids from health plans for providing health insurance coverage under the
Plan; or (b) modifying, amending, or terminating the Plan. The following HIPAA
definition of Summary Health Information applies to this Article:

 

"Summary Health Information" means information that (a) summarizes the claims
history, claims expenses or type of claims experienced by individuals for whom a
plan sponsor had provided health benefits under a Health Plan and (b) from which
the information described at 45 CFR Section 164.5l4(b)(2)(i) has been deleted,
except that the geographic information described in 45 CFR Section
164.5l4(b)(2)(i)(B) need only be aggregated to the level of a five-digit zip
code.



 

14





 

 

          7.4.          Permitted and Required Uses and Disclosure of Protected
Health Information for Plan Administrative Purposes.

 

            (a)        Unless otherwise permitted by law, and subject to the
conditions of disclosure described in Section 12.5 and obtaining written
certification pursuant to Section 12.5, the Plan (or a health insurance issuer
or HMO on behalf of the Plan) may disclose PHI to the Company, provided the
Company uses or discloses such PHI only for Plan administration purposes. The
following HIPAA definition of Plan administration purposes applies to this
Article:





 

"Plan administration purposes" means administration functions performed by the
Company on behalf of the Plan, such as quality assurance, claims processing,
auditing, and monitoring. Plan administration functions do not include functions
performed by the Company in connection with any other benefit or benefit plan of
the Company, and they do not include any employment-related functions.

 





 

            (b)       Notwithstanding the provisions of this Plan to the
contrary, in no event shall the Company be permitted to use or disclose PHI in a
manner that is inconsistent with 45 CFR Section 164.504(f).

          7.5         Plan Conditions of Disclosure for Administration
Purposes.  The Company agrees that with respect to any PHI (other than
enrollment/disenrollment information and Summary Health Information, which are
not subject to these restrictions) disclosed to it by the Plan (or a health
insurance issuer or HMO on behalf of the Plan) Company shall:

 

            (a)        Not use or further disclose the PHI other than as
permitted or required by the Plan or as required by law.





 

            (b)       Ensure that any agent, including a subcontractor, to whom
it provides PHI received from the Plan agrees to the same restrictions and
conditions that apply to the Company with respect to PHI.



 



 

            (c)       Not use or disclose the PHI for employment-related actions
and decisions or in connection with any other benefit or employee benefit plan
of the Company.





 

            (d)       Report to the Plan any use or disclosure of the
information that is inconsistent with the uses or disclosures provided for of
which it becomes aware.





 

            (e)       Make available PHI to comply with HIPAA's right to access
in accordance with 45 CFR Section 164.524.





 

            (f)       Make available PHI for amendment and incorporate any
amendments to PHI in accordance with 45 CPR Section 164.526.



 

15





 

 

            (g)        Make available the information required to provide an
accounting of disclosures in accordance with 45 CPR Section 164.528.





 

            (h)       Make its internal practices, books, and records relating
to the use and disclosure of PHI received from the Plan available to the
Secretary of Health and Human Services for purposes of determining compliance by
the Plan with HIPAA's Privacy requirements.





 

            (i)       If feasible, return or destroy all PHI received from the
Plan that the Company still maintains in any form and retain no copies of such
information when no longer needed for the purpose for which disclosure was made,
except that, if such return or destruction is not feasible, limit further uses
and disclosures to those purposes that make the return or destruction of the
information infeasible.





 

            (j)       Ensure that the adequate separation between Plan and
Company (i.e., the "firewall"), required in 45 CFR Section 164.504(f)(2)(iii),
is satisfied.

          7.6         Adequate Separation Between Plan and Plan Sponsor.  The
Company shall allow the Company employees listed on the current Company Notice
of Privacy Practices as listed in the current WestPoint Stevens Inc. Privacy
Policy access to the PHI. No other persons shall have access to PHI. These
specified employees (or classes of employees) shall only have access to and use
PHI to the extent necessary to perform the plan administration functions that
the Company performs for the Plan. In the event that any of these specified
employees do not comply with the provisions of this Section, that employee shall
be subject to disciplinary action by the Company for non-compliance pursuant to
the Company's employee discipline and termination procedures and the Company's
HIPAA Policies and Procedures.

          7.7         Certification of Plan Sponsor.  The Plan (or a health
insurance issuer or HMO with respect to the Plan) shall disclose PHI to the
Company only upon the receipt of a certification by the Company that the Plan
has been amended to incorporate the provisions of 45 CPR Section
164.504(f)(2)(ii), and that the Company agrees to the conditions of disclosure
set forth in Section 12.5 of this Article XII.



 

16





 

APPENDIX A



 

Effective Date

Participating Companies

of Participation







   

WestPoint Stevens Inc.

January 1, 2003

   

WestPoint Stevens Stores Inc.

January 1, 2003

   

WestPoint Stevens Inc. I

January 1, 2003

       



 

17





 

 

APPENDIX B


Benefits Options Provided Under the Plan


          Health Insurance

          Dental Insurance

          Life Insurance

          Accidental Death & Dismemberment

          Long-Term Disability Insurance

          Short-Term Disability Insurance

          Severance



18